                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


MICHAEL T. WINIUS,

                       Plaintiff,

       v.                                                    Case No. 19-C-936

KRISTEN L. PAWLAK,
LISA BUHS,
PAUL KEMPER,
ROBIN DIEBOLD,
CPT. THOMAS WIEGAN,
MARK HIESE,
JON E. LITSCHER, and
STEVEN JOHNSON,

                       Defendants.


                                     SCREENING ORDER


       On July 26, 2018, Plaintiff Michael T. Winius, who is currently serving a state prison

sentence at Prairie Du Chien Correctional Institution (PDCI) and representing himself, filed a

complaint in Dane County Circuit Court under 42 U.S.C. § 1983. Defendants removed the action

to the U.S. District Court for the Western District of Wisconsin on February 27, 2019 and filed a

motion to transfer the case to this court. After briefing on the motion, the Western District court

granted Defendants’ motion and transferred the case to this court on June 27, 2019. In the transfer

order, the court noted that “the complaint has not yet been screened under 28 U.S.C. § 1915A.”

Dkt. No. 9 at 5. The $400 filing fee was paid upon removal to the Western District. See Dkt. No.

1, Docket Text. The court will now proceed to screen Winius’ complaint, as required under

§ 1915A.
                                 SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A claim

is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v. Hernandez,

504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker

v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). The court accepts the factual allegations as true and liberally construes them in the

plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                               ALLEGATIONS OF THE COMPLAINT

       During all times relevant to this action, Winius was confined in Racine Correctional

Institution (RCI) and each of the defendants was employed at RCI, with the exception of Mark

Hiese and Jon Litscher, who worked for the Wisconsin Department of Corrections (DOC) in more

general roles. In October 2017, the same month that Winius filed a lawsuit (17-CV-1455) against


                                                  2
Lisa Buhs and Kristen Pawlak in this court, Winius’ fiancée, Spring Ristola, discovered that Pawlak,

a social worker and co-facilitator of RCI’s Beacon sex offender treatment program, was blogging

about Winius and other Beacon participants. While Winius was not personally named in the blog

posts, he alleges that Pawlak included sufficient information for him to be identified and disclosed

his sensitive health and treatment information. Winius alleges that, in her blog, Pawlak referred to

Winius and his peers as psychopaths, degenerates, con men, nasty sex offenders, and narcissists.

       On October 31 and November 1, 2017, Winius and Ristola filed complaints about Pawlak’s

blogging and notified Buhs, an RCI psychologist and co-facilitator of the Beacon program, and RCI

Warden Paul Kemper about the conduct. Winius alleges that Buhs and Pawlak knew about his

intent to file 17-CV-1455 before its filing. He alleges that after he filed 17-CV-1455 and reported

Pawlak’s blogging activities, the defendants “engaged in an all-out retaliatory campaign against

[him].” Dkt. No. 1-1 at 4. The complaint identifies numerous instances of retaliatory conduct

beginning from prior to the filing of 17-CV-1455 and continuing for several months after its filing.

These instances include:

       June 12, 2017: Winius applied to add Seanne Ristola and A.S.R., Spring Ristola’s
       daughters, to his visitation list. Some months later (presumably after October 2017),
       Kemper and DOC Secretary Litscher denied the visitation request and ensuing
       appeals based on Pawlak’s false statements.

       October 20, 2017: Pawlak completed DOC forms 745, 1423, and 3484, each of
       which was riddled with false information and errors, according to Winius. Winius
       alleges that Pawlak knew these forms would carry weight in the DOC’s visitation
       and Program Review Committee (PRC) determinations, among other things.

       November 8, 2017: Buhs, Kemper, RCI Deputy Warden Steven Johnson, and
       Captain Thomas Wiegan ordered, and RCI Prison Rape Eliminate Act Coordinator
       Robin Diebold conducted, a 70-minute cell search of Winius’ cell, leaving his cell
       “in total ruin.”



                                                 3
       November 9, 2017: Buhs authored an allegedly false conduct report with
       contributions from Pawlak, Kemper, Johnson, Diebold, and Wiegan, as well as other
       Beacon participants. The next day, on November 10, 2017, Winius was placed in
       the Restrictive Housing Unit (RHU) until December 1, 2017. Winius claims the
       advocate he was assigned for the conduct report hearing, whose family member was
       friends with Buhs and Pawlak, had a conflict of interest. Winius also claims that
       Diebold and Wiegan denied him access to legal materials for 17-CV-1455 while he
       was in RHU.

       December 4, 2017: Upon release from RHU, Winius was placed in Green-West
       Unit, a behavioral modification unit, rather than in general population. Wiegan
       informed Winius that his conduct hearing had been postponed for 21 days and that
       a guilty plea would result in an 8-day confinement while not taking the plea could
       result in a year in RHU. Given the risk of year-long placement in RHU, Winius
       reluctantly entered a guilty plea despite believing himself innocent of Pawlak’s
       claims.

       December 5, 2017: Winius was transferred from Green-West Unit cell 111 to 114,
       which had an unsecured door that, on December 7, resulted in $62 dollars being
       stolen from his cell.

       December 7, 2017: A PRC hearing was held to determine whether and where
       Winius would be transferred. Winius alleges that Wiegan, Johnson, Kemper, and
       Director of the Bureau of Offender Classification and Movement Hiese
       circumvented Wisconsin Administrative Code DOC Chapter 302 and decided to
       transfer him to PDCI to impede his pre-release initiatives, to prevent him from
       completing his “last program,” and to move him further from his family.

       December 8, 2017: Buhs denied Winius’ request for a copy of a Beacon polygraph
       examination despite approving a past request for a polygraph transcript prior to the
       filing of 17-CV-1455. According to Winius, Buhs failed to use the proper DOC
       denial forms and provided an erroneous basis for denying the request. Winius
       received a copy of the transcript only after his transfer to PDCI. He also claims that,
       as part of his transfer to PDCI, his was deprived of some of his personal property
       and that RCI improperly packed and damaged some property.

Id. at ¶¶ 38, 40–41, 47, 55, 59–60, 62–69, 71–72, 75, 78, 80, 82–83, 85–86, 89–90, 92–94, 96, 99,

104–07, 112, 117, 124–25, 132–34, 143–44, 146–50. Winius alleges that he filed, and Litscher and

Hiese denied, numerous inmate complaints and appeals about Pawlak’s conduct and these

retaliatory acts. Winius claims that, as a result of the defendants’ actions, he has suffered


                                                 4
“increase[d] anxiety, depression, fear, paranoia, panic attacks, and other physiological

symptomology (e.g. heart and asthma attack symptoms and increase in physical pain associated with

mental health disorders; physical tremors; sleeplessness; self-inflicted injuries during periods of

sleep due to manifestation of symptoms).” Id. at ¶ 157.

       Based on these allegations, Winius raises claims under the First, Fourteenth, and Fifth

Amendments to the U.S. Constitution. He also raises various state statutory and common law

claims. For relief, Winius seeks monetary damages, a declaratory judgment stating that the

defendants violated his rights, and injunctive relief preventing the defendants from engaging in

similar conduct toward others.

                                     THE COURT’S ANALYSIS

       The crux of Winius’ complaint is that he was retaliated against for filing 17-CV-1455,

reporting Pawlak’s blogging activities, and filing inmate complaints about Pawlak’s conduct and

subsequent retaliatory actions. To Winius, not only is the conduct he complains of retaliatory

toward his First Amendment activity, but much of the conduct runs afoul of numerous other federal

and state laws. Winius includes thirty allegations in the “Claims for Relief” section, most of which

raise separate legal theories under which he believes one or more defendants is liable. Id. at

¶¶ 158–187. Winius also lists other legal theories in the introduction to his complaint. Id. at 4.

Although this court must “construe pro se complaints liberally,” Arnett v. Webster, 658 F.3d 742,

751 (7th Cir. 2011), it “need not try to fish a gold coin from a bucket of mud” or “accept as adequate

abstract recitations of the elements of a cause of action or conclusory legal statements.” Brooks v.

Ross, 578 F.3d 574, 581 (7th Cir. 2009); U.S. ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374,

378 (7th Cir. 2003); see also Twombly, 550 U.S. at 555.


                                                  5
        With these principles in mind, the court is satisfied that Winius states a First Amendment

retaliation claim against all defendants. To state such a claim, a plaintiff must allege “that (1) he

engaged in activity protected by the First Amendment; (2) he suffered a deprivation that would

likely deter First Amendment activity in the future; and (3) the First Amendment activity was ‘at

least a motivating factor’ in the Defendants’ decision to take retaliatory action.” Bridges v. Gilbert,

557 F.3d 541, 546 (7th Cir. 2009) (citing Woodruff v. Mason, 542 F.3d 545, 551 (7th Cir. 2008)).

Winius’ 17-CV-1455 lawsuit, which raises constitutional and state law claims against Pawlak, Buhs,

and others, and his inmate grievances constitute protected activity under the First Amendment. See

Woodruff, 542 U.S. at 551; Pearson v. Welborn, 471 F.3d 732, 741 (7th Cir. 2006).

        Winius also alleges that Pawlak authored DOC forms riddled with falsities and errors that

Kemper and Litscher used to deny his visitation request; that Buhs, Kemper, Johnson, and Wiegan

ordered, and Diebold conducted, a targeted, 70-minute search of Winius’ cell; Buhs authored a false

conduct report with contributions from Pawlak, Kemper, Johnson, Diebold, and Wiegan, which

contributed to his multi-week placement in RHU and need to face a conduct report hearing carrying

a potential penalty of year-long placement in RHU; Wiegan, Johnson, Kemper, and Hiese

circumvented DOC Chapter 302 to transfer him to PDCI; Buhs denied his request for a polygraph

transcript after 17-CV-1455 was filed; and Litscher and Hiese denied all his inmate complaints and

appeals. He alleges that each of the defendants took these actions in retaliation for his engaging in

protected activity, and from Winius’ allegations of fear of retaliation, it can be inferred at this stage

that these deprivations would deter him from engaging in future protected activity. At least as to

this conduct, Winius may proceed on First Amendment retaliation claims. See Jellis v. Hulick, 422

F. App’x 548, 550 (7th Cir. 2011).


                                                   6
       He may not, however, proceed on retaliation claims with respect to his placement in Green-

West Unit, the alleged theft that occurred in his Green-West Unit cell 114, or the deprivation of and

damage to his personal property, as he does not allege that any of the named defendants were

personally involved in those deprivations. See Matz v. Klotka, 769 F.3d 517, 528 (7th Cir. 2014).

Nor does the alleged denial of access to legal materials while Winius was in RHU state an access-to-

courts claim absent allegations of prejudice. See Marshall v. Knight, 445 F.3d 965, 968 (7th Cir.

2006); Martin v. Davies, 917 F.2d 336, 340 (7th Cir. 1990). Indeed, the court is acutely aware of

the absence of prejudice given that 17-CV-1455 is currently pending before it.

       Winius’ allegations regarding the denial of his request to add his fiancée’s daughters to his

visitation list state a separate Fourteenth Amendment due process claim against Pawlak, Kemper,

and Litscher. Prisoners have a limited constitutional right to intimate association and permanent

or arbitrary denials of inmate visits with individuals with whom the inmate has highly intimate

relationships may violate the Constitution. See Roberts v. U.S. Jaycees, 468 U.S. 609, 618–20

(1984) (recognizing “a broad range of human relationships that may make greater or lesser claims

to constitutional protection”); see also Easterling v. Thurmer, 880 F.3d 319, 322 (7th Cir. 2018)

(per curiam). Winius alleges that Pawlak made false statements about him knowing that those

statements would affect visitation decisions. Based on Pawlak’s false statements, and with

retaliatory motive, Kemper and Litscher denied Winius’ visitation request. Given that at this stage

it can be inferred that Winius had the type of highly personal relationship with his fiancée’s

daughters that may receive constitutional protection, see Roberts, 468 U.S. at 618–20, and that these

defendants’ disregard of some the factors in Turner v. Safley, 482 U.S. 78 (1987), and Overton v.

Bazzetta, 539 U.S. 126 (2003), may also be inferred, Winius may proceed on due process claims


                                                 7
against Pawlak, Kemper, and Litscher. See Ruddock v. Mueller, No. 18-CV-01072-MJR, 2018 WL

3641745, at *4 n.4 (S.D. Ill. Aug. 1, 2018) (allowing plaintiff to proceed due process claim at

screening regarding denial of visitation with individuals described as “like family” and “standing

in the place of his family”).

       He may not, however, proceed on claims under Wisconsin Statute § 995.50 or defamation

common law. Winius alleges that Pawlak’s blog posts “provided sufficient information to identify

Beacon participants she elected to blog about, to include but not limited to, Winius and his specific

group peers.” Dkt. No. 1-1 at ¶ 22. He alleges that the posts revealed sensitive health and treatment

information. But as Winius acknowledges, Pawlak “omitted specific names” in her blog. Id. Not

only does Pawlak omit names of individual offenders, but she also does not identify her name,

where or for whom she works, what treatment program she oversees, or when or where she

encountered the offenders she speaks about. See id. at 43–47. Indeed, she writes broadly about sex

offenders with few particulars. While Winius and other Beacon participants may be able to

recognize their circumstances in Pawlak’s posts, to suggest that any other person could make such

a connection is conclusory and entirely speculative. Such conclusory allegations must be rejected.

See Iqbal, 556 U.S. at 678–79; Twombly, 550 U.S. at 555. Pawlak’s blog posts therefore fail to

provide a basis for an invasion of privacy claim. Nor are the posts capable of defamatory meaning

such that a defamation claim may be stated. See Starobin v. Northridge Lakes Dev. Co., 94 Wis.

2d 1, 10, 287 N.W.2d 747 (1980). Winius’ related allegations of breach of confidentiality also fail

absent specific allegations of the existence of a contractual or statutory right to confidentiality.

       The court must similarly reject Winius’ conclusory allegations that the defendants violated

the Equal Protection Clause of the Fourteenth Amendment, the torts of negligence and intentional


                                                  8
infliction of emotional distress, and unspecified state and federal confidentiality and privacy laws.

These claims are conclusory and lack the factual support necessary to meet the pleading

requirements set forth in Rule 8 of the Federal Rules of Civil Procedure and clarified by the

Supreme Court. See Iqbal, 556 U.S. at 678–79; Twombly, 550 U.S. at 555. For the same reasons,

Winius’ allegation that the defendants failed to protect him from injury is not alone sufficient to

state a claim.

        Nor may Winius proceed on the bevy of other claims he seeks to raise. He may not proceed

on a claim under the Health Insurance Portability and Accountability Act (HIPAA), as that statute

provides no private right of action. Carpenter v. Phillips, 319 F. App’x 658, 659 (7th Cir. 2011).

Nor may he proceed on claims under Wisconsin Statutes §§ 939.05, 939.31, 940.285, 940.29,

942.01, 943.30, 943.39, 946.12, or 947.013, as those are criminal statutes providing no basis for a

civil action. Section 457.03, which involves the duties and powers of the State of Wisconsin’s

Marriage and Family Therapy, Professional Counseling, and Social Work Examining Board, also

fails to provide a private right of action. Winius also may not proceed on a claim under § 895.05

for failure to sufficiently allege compliance with the pre-claim notice requirements and because, as

previously noted, Pawlak’s vague blog posts are not capable of defamatory meaning. See, e.g.,

DeBraska v. Quad Graphics, Inc., 2009 WI App 23, ¶ 14–16, 316 Wis. 2d 386, 763 N.W.2d 219.

        In sum, Winius may proceed on First Amendment claims against all defendants and

Fourteenth Amendment claims against Pawlak, Kemper, and Litscher. He may not proceed on any

other claims.

        IT IS THEREFORE ORDERED that pursuant to an informal service agreement between

the Wisconsin Department of Justice and this court, copies of Plaintiff’s complaint and this order


                                                 9
are being electronically sent today to the Wisconsin Department of Justice for service on the state

defendants.

       IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this court, the defendants shall file a responsive pleading

to the complaint within sixty days of receiving electronic notice of this order.

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the court

enters a scheduling order setting deadlines for discovery and dispositive motions.

       IT IS FURTHER ORDERED that Plaintiff shall submit all correspondence and legal

material to:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

       In addition, the parties must notify the Clerk of Court of any change of address. Failure to

do so could result in orders or other information not being timely delivered, thus affecting the legal




                                                     10
rights of the parties. Therefore, failure to provide a correct address could result in dismissal of the

case for failure to prosecute.

       Dated at Green Bay, Wisconsin this 23rd day of July, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court




                                                  11
